Citation Nr: 0211993	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  97-06 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for skin cancer as a 
result of exposure to ionizing radiation.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
allergies on a non-radiation basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
February 1955, from July 1966 to July 1968 and from May 1971 
to January 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

When the veteran's case was before the Board in April 1998 it 
was remanded to the RO for additional development.  The case 
was again remanded for development in April 1999, and 
returned to the Board in August 2002 for further appellate 
action.

The veteran and his wife testified before a hearing officer 
at the RO in June 1996.  The veteran was afforded a hearing 
before the undersigned Member of the Board via 
videoconferencing technology in October 1998.  Transcripts of 
both hearings are of record.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claims have been 
obtained by the RO.

2.  Skin cancer is not etiologically related to exposure to 
ionizing radiation during service.

3.  In an unappealed rating decision of July 1973, the RO 
denied service connection for allergies on a non-radiation 
basis.

4.  The evidence received since the July 1973 rating decision 
is cumulative or redundant of the evidence previously of 
record or is not so significant that it must be considered to 
fairly decide the merits of the veteran's claim.


CONCLUSION OF LAW

1.  Skin cancer due to exposure to ionizing radiation was not 
incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. §§ 3.303, 3.311 (2001).

2.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
allergies on a non-radiation basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Skin Cancer as a 
Result of 
Exposure to Ionizing Radiation

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The Board 
will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue of service connection 
for skin cancer.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that the veteran has been informed of the 
evidence and information necessary to substantiate the claim, 
and the information required of him to enable the RO to 
obtain records supportive of his claim.  The record further 
reflects that all available, identified records pertinent to 
the claim have been obtained.  The RO has made extensive 
inquiries in attempt to obtain evidence supportive of the 
veteran's claim.  Neither the veteran nor his representative 
has identified any outstanding evidence or information that 
could be obtained to substantiate the claim.  Moreover, the 
veteran's representative stated in an August 2002 informal 
hearing presentation that the requirements of the Board's 
April 1998 remand had been met and that it could offer no 
further comments.  The Board is also unaware of any such 
outstanding evidence or information.

In sum, the facts pertinent to this claim have been properly 
developed and no further action is required to comply with 
the VCAA or the implementing regulations.

Factual Background

The veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding pertaining to his 
skin.  

The veteran submitted a claim in January 1995, indicating 
that he had been exposed to radiation in 1954.  A December 
1994 VA discharge summary indicates that the veteran had been 
diagnosed with squamous cell carcinoma on his penis and had 
undergone penectomy.

In June 1995 the RO wrote to the veteran and indicated that 
additional information was needed to support his claim.  The 
RO specifically listed the information necessary to allow 
research into his claim of exposure to radiation.  

In a July 1995 statement the veteran indicated that he was 
stationed at White Sands Proving Grounds from April to 
October 1954, and had helped pick up scrap from missiles with 
atomic warheads.  He stated that he also participated in a 
test at a Nevada site, where he was in a car one mile from 
ground zero.  

A November 1995 letter from the Defense Nuclear Agency states 
that the scope of the Nuclear Test Personnel Review was 
limited to providing information regarding the activities and 
radiation exposure histories of individuals who participated 
in U.S. atmospheric nuclear testing, from 1945 to 1962.  It 
related that the White Sands Missile Range was established in 
July 1945, and that a July 1945 test was the only atmospheric 
nuclear test ever conducted in New Mexico.  It suggested that 
the veteran may have participated in a simulated nuclear test 
exercise at the Red Canyon Missile Site, in which case there 
would have been no radiation exposure.  The Defense Nuclear 
Agency indicated that further information was required, to 
include specific information regarding the veteran's military 
unit during the period he reported presence at the nuclear 
test site.  

At his RO hearing, the veteran testified that he had been 
tasked to clean up debris after a nuclear detonation.  He 
also stated that in June 1954 he participated in a test that 
involved the placement of military vehicles about one mile 
from ground zero.  He stated that there were 2000 men 
participating, and that only 210 survived the blast.  He 
related that he was treated for radiation at Beaumont Army 
Hospital for about three months, and testified that he 
experienced temporary blindness.  He stated that to the best 
of his recollection, the test had been called "Count Down to 
Ground Zero Level."  The veteran indicated that he had been 
diagnosed with skin cancer in December 1994, and had 
undergone surgery at that time.    

During his hearing before the undersigned in October 1998, 
the veteran stated that he had been part of a field recovery 
unit and had been present at nuclear blasts.  He maintained 
that he had participated in a blast in July 1954 at the 
Nevada Test Site.  He stated that only 210 men of 2000 
survived that blast.  He related that he was hospitalized 
after that blast and had undergone a blood transfusion.  When 
asked when his skin cancer was diagnosed, the veteran 
indicated that cancer had been suspected in 1987, but had not 
been diagnosed until December 1994. 

In response to a request for records, Beaumont Army Hospital 
indicated that no records for the veteran were found.  

In an April 2000 letter, the U.S. Army Aviation and Missile 
Command indicated that the U.S. Army Radiation Dosimetry 
Branch had researched its files for records concerning the 
veteran's claimed exposure to ionizing radiation and had been 
unable to locate any records.  An August 2000 letter related 
the same results.  

In a July 2000 letter, the Defense Threat Reduction Agency 
stated that available Army records did not document the 
veteran's participation in U.S. atmospheric nuclear testing.  
It emphasized that nuclear testing was not conducted at the 
Nuclear Test Site in 1954, and that a review of Army morning 
reports did not show any assignment to the site for the 
veteran.  Additionally, the Agency related that a careful 
search of available dosimetry data revealed no radiation 
exposure for the veteran.  

A February 2001 letter from the Army Health Physics Program 
at Aberdeen Proving Ground stated that an in-depth 
investigation had revealed no formal record of the veteran 
being exposed to ionizing radiation during his service with 
the Army.  It also related that contact with the Department 
of Energy had also resulted in no record of the veteran being 
exposed to ionizing radiation.

A May 2001 record shows that no inpatient treatment records 
from Beaumont Army Hospital were found at the National 
Personnel Records Center.

A January 2002 statement from the White Sands Missile Range 
public affairs office indicates that nuclear weapons had not 
been tested at White Sands since 1945, and that subsequent 
tests had utilized other heavy materials to simulate the 
atomic weapon.

Analysis

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service connection may also 
be established for disease initially diagnosed after 
discharge from service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran has not contended that he was found to have any 
skin disorder in service, nor has he specifically contended 
that he developed skin cancer in service.  There is no 
medical evidence suggesting the presence of skin cancer until 
decades following the veteran's discharge from service.

Skin cancer is not a disease subject to presumptive service 
connection on a radiation basis.  See 38 C.F.R. § 3.309(d)(2) 
(2001).

Skin cancer is a potentially "radiogenic disease" under 38 
C.F.R. § 3.311, and the veteran contends his skin cancer 
developed as a result of his exposure to ionizing radiation 
while participating in nuclear tests in 1954.  As noted 
above, each agency contacted by the RO has returned a 
negative response regarding the veteran's claimed 
participation in nuclear atmospheric testing during 1954.  
Moreover, the information provided by those agencies 
establishes that the veteran did not participate in nuclear 
weapons testing and was not at a site where he would have 
been exposed to radiation.  Therefore, the Board concludes 
that the evidence affirmatively establishes that the veteran 
was not exposed to ionizing radiation in service.  
Accordingly, further development under 38 C.F.R. § 3.311 is 
not warranted, and the veteran's claim must be denied.

II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for 
Allergies on a Non-Radiation Basis
  
VCAA

As discussed above, the VCAA was signed into law during the 
pendency of the veteran's claim to reopen.  However, nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received before that date.

The record reflects that the veteran has been informed of the 
requirement that he submit new and material evidence to 
reopen the claim.  He has also been told what constitutes new 
and material evidence.  In addition, he has been requested to 
provide specific information needed for the RO to obtain 
evidence in support of his claim to reopen.  The record 
reflects that the RO has obtained medical records on the 
veteran's behalf and that VA records pertaining to treatment 
and evaluation of the veteran for skin cancer and other 
complaints have been associated with the claims folder.  
Neither the veteran nor his representative has identified any 
existing evidence of a nexus between the claimed disability 
and his military service.  Therefore, the Board is satisfied 
that no further action is required to comply with the VCAA or 
the implementing regulations.  


Factual Background

Service connection for allergies on a non-radiation basis was 
denied in an unappealed rating decision of July 1973.  The RO 
determined that the condition was a constitutional or 
developmental abnormality rather than a disability subject to 
service connection.  The evidence then of record included 
service medical records showing that the veteran was allergic 
to a number of substances.  On examination for discharge no 
pertinent abnormality was found and no pertinent diagnosis 
was made.  Also of record was the report of a July 1973 VA 
examination showing that multiple allergies of the nose, 
bronchial membranes and skin were diagnosed by history only.  

The veteran submitted a claim to reopen in January 1995, 
indicating that his allergies had begun in 1954.  

In a May 1995 statement the veteran maintained that he had 
never had allergies until he had been exposed to radiation at 
White Sands, New Mexico.  He submitted a copy of a December 
1994 VA discharge summary that listed allergies to tetanus, 
polio vaccine, penicillin, lidocaine and ciprofloxacin.

In a July 1995 statement, the veteran indicated that he had 
participated in a nuclear test in 1954, and after that time 
he had experienced allergies to medication.

VA outpatient and inpatient treatment records show only the 
veteran's reports of allergies and sensitivities to various 
medications.  There is no evidence of treatment for any 
allergies.

At his June 1996 RO hearing, the veteran testified that he 
participated in nuclear tests at White Sands and in Nevada in 
1954.  He related that after he participated in a test in 
Nevada, he was admitted to Beaumont Army Hospital for three 
months.  He indicated that he underwent a blood transfusion 
at that time, and opined that the blood transfusion had 
caused his claimed allergies.

At his October 1998 hearing before the undersigned, the 
veteran testified that he participated in nuclear blasts in 
July 1954 at a Nevada test site.  He reiterated that he had 
been hospitalized at Beaumont Army Hospital and had received 
treatment for radiation.  He stated that he began to 
experience sensitivity to medication when he was in the Navy, 
where he had an adverse reaction to Novocaine.  

Analysis

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1131.  Service connection may also be established for 
disease diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380 (2001).

Generally, a claim which has been denied in an unappealed 
rating decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 1991).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In determining whether new and material evidence has been 
received since the July 1973 rating decision, the Board notes 
that the veteran's allergies to various substances during 
service was previously of record.  The medical evidence added 
to the record which relates to the veteran's allergies or 
sensitivity to various drugs is essentially cumulative in 
nature to the extent that it shows that the veteran is 
allergic to various substances.  None of the medical evidence 
suggests that any chronic disability due to such allergies 
originated or increased in severity during service or that a 
chronic disability due to allergies is etiologically related 
to service.  Accordingly, the medical evidence added to the 
record is not new and material.  

The veteran's statements and testimony are new.  However, as 
a layperson, he is not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board must conclude that the veteran's 
statements and testimony are not so significant that they 
must be considered to fairly decide the merits of his claim.  
Accordingly, they are not material.
ORDER

Entitlement to service connection for skin cancer as a result 
of exposure to ionizing radiation is denied.

The Board having determined that new and material evidence 
has not been submitted, reopening of a claim of entitlement 
to service connection for allergies on a non-radiation basis 
is denied.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

